DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election without traverse of Group I, Claims 2-9 by Mr. Andrew M. Douglas dated 2/25/22 is acknowledged.
Claims 10-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (PG Pub. 2012/0172654).
Regarding Claims 2-3, Bates discloses a blood flow assist system (see ventricular assist device; par. 4) comprising: an impeller (see impeller 64; Fig. 2) disposed in a pump housing of a pump (see pump frame 62; Fig. 2); and a support structure (see frame 56; Fig. 2) comprising a plurality of struts (see struts 14; Fig. 2) coupled to or formed with the pump housing (see legs 65; par. 21), the support structure having an expanded configuration in which the plurality of struts extend outwardly relative to the pump housing (see par. 16 and Fig. 2) and a collapsed configuration (see portion of each strut to be smaller than the pump housing [emphasis added] and the diameter of struts 14 alone are smaller than the pump housing (see Fig. 2).
Regarding Claim 7, Bates discloses wherein the elongate struts comprise at least one inflection (see arc 110; Fig. 5) along the slender body thereof to facilitate folding of the struts into a lumen of a sheath (see par. 29, 33, and 36).
Regarding Claim 8, Bates discloses a tether (see cable 60) extending away from the pump housing (see Fig. 5), the tether configured to oppose loads applied in opposite directions at opposite ends thereof. The examiner considers cable 60 is a power lead and the Applicant discloses that a power lead can serve as a flexible tether configured to oppose loads applied in opposite directions at opposite ends of the power lead (see Applicant’s specification; par. 59, last sentence).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (PG Pub. 2012/0172654) in view of Tuseth et al. (PG Pub. 2018/0311421).
Regarding Claim 4, Bates discloses struts with a small lateral dimension, but does not elaborate on the motor that drives the assist device. Tuseth discloses a similar ventricular assist device comprising a motor housing and a motor (see motor 316; Fig. 3) disposed in the motor housing (see par. 85 and 118), wherein the major lateral dimension of the at least the portion of the struts is less than a major lateral dimension of the motor housing (see Fig. 3). The examiner considers the housing of the motor in Fig. 3 is not separately illustrated, but par. 118 shows that the motor is housed in a housing part 650. The examiner further notes that the elongate portion of the strut (support arm 306) is necessarily less than the diameter of the motor housing (housing of motor 316; Fig. 3) because the motor housing has about the same lateral dimension as the pump housing and the struts are narrow enough to be confined by the pump housing. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a motor and motor housing within the system because Tuseth teaches that the motor and drive shaft can easily be removed for maintenance without having to remove the whole device/impeller (see par. 39).
Regarding Claim 5, Bates discloses that the struts are configured to contact a blood vessel wall to maintain spacing of the pump housing from a blood vessel wall in which the pump housing is disposed (see par. 16 and Fig. 1), but does not explicitly disclose any contact pads. Tuseth discloses convex contact pads at a distal portion of the struts (see modified Fig. 3 and Applicant’s Fig. 1B), the convex contact pads 

    PNG
    media_image1.png
    556
    341
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    426
    627
    media_image2.png
    Greyscale











Regarding Claim 6, Tuseth further discloses wherein each of the contact pads comprises a smooth surface free of sharp edges or hooks (see Fig. 3 and par. 81). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use contact pads with a smooth surface free of sharp edges or 
Regarding Claim 9, Bates discloses wherein the tether comprises a conductor configured to convey current to the impeller from a source (see drive/control module 58; par. 15) connectable to a proximal end of the tether (see Fig. 5). Bates does not explicitly disclose a motor. However, Tuseth discloses a similar tether (see drive/line 308) that conveys current to a motor (see motor 316; Fig. 3) operatively coupled to the impeller (see par. 85 and 89). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the tether to convey current to a motor because Tuseth teaches that the motor and drive shaft can easily be removed for maintenance without having to remove the whole device/impeller (see par. 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.P/Examiner, Art Unit 3792                            

/Amanda K Hulbert/Primary Examiner, Art Unit 3792